ORDER
PER CURIAM:
On October 8, 1971 this Court issued its Order (1) requiring that all old estates in the district courts of Montana be wound up on or before April 1, 1972, and requiring the district courts to give appropriate notice to counsel to that end, and (2) giving notice that this Court intends to adopt an appropriate set of rules thereafter requiring periodic accounting and settlement of estates over six months old.
At this time the clerks of all district courts of this state have furnished to this Court a full list of all uncompleted probate proceedings filed in their respective counties between January 1, 1960 and January 1, 1970, including the title and *552number of each uncompleted probate, the name of administrator or executor and attorneys, the current status thereof, and in some cases the action being taken by the district courts to insure completion thereof.
From said reports it appears that there are a substantial number of probates still uncompleted which were commenced between January 1, 1960 and January 1, 1970, and that the reasons therefor are many and varied.
Accordingly it appears necessary and advisable that this Court appoint a committee of judges to insure termination of these uncompleted probates and to promulgate uniform probate rules for the district courts of Montana to enforce periodic accounting and settlement of all estates over six months old.
It is ordered.
(1) that a committee of judges designated as the Montana Probate Commission is hereby appointed as follows:
Hon. Frank I. Haswell, Helena, Chrm.
Hon. Charles Luedke, Billings
Hon. ~W. W. Lessley, Bozeman
Hon. Paul G. Hatfield, Great Falls
Hon. Bobert C. Sykes, Kalispell
Hon. Bernard Thomas, Havre;
(2) the duties and functions of the Montana Probate Commission shall be (a) to formulate such procedures and to take such action as said Commission shall deem necessary to insure the termination of all probate proceedings commenced in any district court of this state between January 1, 1960 and January 1, 1970; (b) to require a report to be filed with said Commission covering the period after January 1, 1970 of all uncompleted probates more than 6 months old, giving the name and number of each such probate, the name of the administrator or executor, the name and address of the attorney, and the status of such proceeding which probate proceedings shall include estates, joint tenancy terminations, guardianships, *553inheritance tax determinations, and any other similar proceedings filed in the probate docket of such court; (c) to recommend to the Supreme Court such uniform district court rules as may be necessary or desirable to require and enforce periodic accounting and settlement of all probate causes in the district courts of this state, and (d) to take such further action as may be necessary to the end that all probate proceedings be promptly handled and terminated according to law within a reasonable time;
(3) the Montana Probate Commission shall function as an arm of the Supreme Court of Montana in performing its duties and functions herein.